DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 10/5/2021.
Claims 13 and 20 are cancelled.
Claims 22-25 are new.
Claims 8-12, 14-19, and 21-25 are pending.
Claims 8-12, 14-19, and 21-25 are rejected under 35 U.S.C. 112(b).
Claim 24 is rejected under 35 U.S.C. 112(d).
Claims 8-12, 15-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent Pub 2011/0154117) of record, in view of Cuddihy et al. (US Patent 5,463,768).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent Pub 2011/0154117) of record, in view of Cuddihy et al. (US Patent 5,463,768), further in view of Subramanian et al. (US Patent Pub 2007/0276631) of record.
Claims 8-12, 14-19, and 21-25 are provisionally rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, “comprise” should be “comprises” because it corresponds to the “set”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-12, 14-19, and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “calculating a similarity degree between the received set of data elements and a group of patterns” in the second limitation.  Claim 1 further recites “determining, based on the similarity degree, that the received set of data elements matches a pattern…”.  These limitations are inconsistent.  First, the “calculating” limitation requires calculating a single similarity degree between the received “set of data elements” and “a group of patterns.”  The “determining” limitation seems to require that there be respective similarity degrees between the received set of data elements and each pattern of the group of patterns.  Clarification is required.  
Claim 8 further recites “set of data elements” and “patterns” throughout the claim.  Many of the dependent claims also recite both a “set of data elements” and “patterns”.  These limitations seem to be referring to the same thing.  However, Applicant’s amendments to claim 1 seem to indicate an intent to distinguish them in some manner.  If they are indeed the same thing (i.e., a pattern is a set of data elements and a set of data elements is a pattern), similar terminology should be used.  For example, the first limitation may be amended to recite “receiving a pattern comprised of data elements contributing to an event” and the references may be amended to recite “the received pattern.”  Clarification is required.
Claim 8 further recites “the patterns” in the “key value set” limitation.  However, it is unclear whether it refers to all patterns in the group of patterns or only patterns that contributed to the previous event.  Clarification is required.
Claim 8 further recites “a probability … for a set of data elements matching the key value set”.  First, the limitation recites “a set of data elements”.  It is unclear whether this set is the same received set or a new set.  Second, it is unclear if the “set of data elements matching the key value set” different from the patterns having common values in the key value set.  As discussed above, it is unclear whether the different terminology used is intended to distinguish between a “set of data elements” and a “pattern”.  Clarification is required.  
Claim 8 further recites “determine … the received set of data elements matches a pattern from the group of patterns.”  It is unclear whether “a pattern” is an indexed pattern in a cause index or if “a pattern” is any pattern within the group of patterns from which the cause indices are generated.  Clarification is required.  Dependent claims should also be amended to reflect the clarification.
Claim 15 is rejected for the same reasons as claim 8.
Claim 23 recites “calculating the probability … for the set of data elements” and is rejected for the same reasons as explained with regards to claim 15.
Claim 23 also recites “generating a first level of a cause index…”.  It is unclear whether “a cause index” refers to a new cause index or the cause index being generated in the claim.
Claim 23 further recites “the first level includes at least one of the patterns and the probability”.  The earlier limitation requires a plurality of patterns while this limitation only requires one. 
The remaining claims are rejected because they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites a pattern from the group of patterns is indexed by more than one of the cause indices.  However, claim 15 already recites “causes indexed with the matching pattern” which requires that a pattern from the group of patterns is indexed by a plurality of causes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12, 15-19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent Pub 2011/0154117) (Danielson) of record, in view of Cuddihy et al. (US Patent 5,463,768) (Cuddihy).
In regards to claim 8, Danielson discloses a system, comprising:
a.	a memory (Danielson at para. 0047); and
b.	a processor communicatively coupled to the memory, wherein the processor is configured to (Danielson at para. 0047):
i.	receive a set of data elements contributing to an event (Danielson at para. 0056)1;
ii.	calculate a similarity degree between the received set of data elements and a group of patterns (Danielson at paras. 0048-49)2, wherein the group of patterns comprises historical sets of data elements indexed by cause indices (Danielson at paras. 0047-48)3, and wherein each of the cause indices comprises:
(1)	a cause of a previous event (Danielson at para. 0048)4;
(2)	patterns, from the group of patterns, that contributed to the previous event (Danielson at para. 0048)5;
(3)	a probability of the cause of the previous event for a set of data elements (Danielson at para. 0049)6;
iii.	determine, based on the similarity degree, that the received set of data elements matches a pattern from the group of patterns (Danielson at para. 0056)7; and
iv.	retrieve, from the cause indices, causes indexed with the matching pattern and respective probabilities of the retrieved causes (Danielson at paras. 0049-50, 0056)8; 
v.	rank the retrieved causes according to the respective probabilities (Danielson at paras. 0049-52)9; and
vi.	select, based on the respective probabilities, a cause of the event from the retrieved causes.  Danielson at para. 0056.10
Danielson does not expressly disclose the cause index comprises a key value set comprising common values from the patterns.
Cuddihy discloses a system and method for analyzing error logs to determine causes of a problem.  Cuddihi discloses grouping error logs into case sets.  A case set comprises patterns with common blocks (i.e., a key value set comprising common values from the patterns).  Cuddihy at col. 4, lines 32-59.  The case sets are used to diagnose and characterize new error logs received by the diagnostic unit.
Danielson and Cuddihy are analogous art because they are both directed to the same field of endeavor of determining causes of an event/problem.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Danielson by adding the feature of a key value set comprising common values from the patterns to the cause index, as disclosed by Cuddihy.
The motivation for doing so would have been because identifying common blocks (i.e., common values) among patterns helps to identify more important blocks among the patterns vs less important blocks.  The weighting can then be used to quickly determine similarity when comparing error logs.  Cuddihy at col. 5, lines 12-40; col. 6, lines 45-52.

In regards to claim 9, Danielson in view of Cuddihy discloses the system of claim 8, wherein the processor is further configured to:  display the selected at least one cause on a user interface.  (Danielson at paras. 0049, 0052).11
In regards to claim 10, Danielson in view of Cuddihy discloses the system of claim 8, wherein the processor is further configured to:  determine that the similarity degrees is above a threshold similarity degree.  (Danielson at paras. 0048-49, 0056)12.
In regards to claim 11, Danielson in view of Cuddihy discloses the system of claim 8, wherein the processor is further configured to:
a.	determine that the similarity degree is not above a first threshold similarity degree (Danielson at paras. 0048-49, 0056)13; and
b.	determine the similarity degree is above a second threshold similarity degree.  Danielson at paras. 0048-49, 005614
In regards to claim 12, Danielson in view of Cuddihy discloses the system of claim 8, wherein at least one of the cause indices is a multilevel cause index.  Danielson at paras. 0048-49.15

In regards to claim 15, Danielson discloses a computer program product for determining causes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method (Danielson at Fig. 7), the method comprising:
a.	receive a set of data elements contributing to an event (Danielson at para. 0056)16;
b.	calculate a similarity degree between the received set of data elements and a group of patterns (Danielson at paras. 0048-49)17, wherein the group of patterns comprises historical sets of data elements indexed by cause indices (Danielson at paras. 0047-48)18, and wherein each of the cause indices comprises:
(1)	a cause of a previous event (Danielson at para. 0048)19;
(2)	patterns, from the group of patterns, that contributed to the previous event (Danielson at para. 0048)20;
(3)	a probability of the cause of the previous event for a set of data elements (Danielson at para. 0049)21;
c.	determine, based on the similarity degree, that the received set of data elements matches a pattern from the group of patterns (Danielson at para. 0056)22; and
d.	retrieve, from the cause indices, causes indexed with the matching pattern and respective probabilities of the retrieved causes (Danielson at paras. 0049-50, 0056)23; 
e.	rank the retrieved causes according to the respective probabilities (Danielson at paras. 0049-52)24; and
f.	select, based on the respective probabilities, a cause of the event from the retrieved causes.  Danielson at para. 0056.25
Danielson does not expressly disclose the cause index comprises a key value set comprising common values from the patterns.
Cuddihy discloses a system and method for analyzing error logs to determine causes of a problem.  Cuddihi discloses grouping error logs into case sets.  A case set comprises patterns with common blocks (i.e., a key value set comprising common values from the patterns).  Cuddihy at col. 4, lines 32-59.  The case sets are used to diagnose and characterize new error logs received by the diagnostic unit.
Danielson and Cuddihy are analogous art because they are both directed to the same field of endeavor of determining causes of an event/problem.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Danielson by adding the feature of a key value set comprising common values from the patterns to the cause index, as disclosed by Cuddihy.
The motivation for doing so would have been because identifying common blocks (i.e., common values) among patterns helps to identify more important blocks among the patterns vs less important blocks.  The weighting can then be used to quickly determine similarity when comparing error logs.  Cuddihy at col. 5, lines 12-40; col. 6, lines 45-52.
 
Claims 16-19 are essentially the same as claims 9-12, respectively, in the form of a computer program product.  Therefore, they are rejected for at least the same reasons.
In regards to claim 21, Danielson in view of Cuddihy discloses the system of claim 8, wherein the processor is further configured to index the received set of data elements as a new pattern in an index level of a cause index for the selected cause.  Danielson at paras. 0048, 0053-54.26
In regards to claim 22, Danielson in view of Cuddihy discloses the computer program product of claim 15, wherein each of the cause indices further comprises a candidate value set comprising remaining values from the patterns that are not in the key value set.  Cuddihy at col. 4, lines 44-60.27
In regards to claim 23, Danielson in view of Cuddihy discloses the computer program product of claim 15, wherein the method further comprises generating the cause indices, wherein for each of the cause indices the generating comprises:
a.	selecting the cause of the previous event (Danielson at paras. 0048-49);
b.	identifying, in the group of patterns, the patterns that contributed to the previous event (Danielson at paras. 0048-49);
c.	generating the key value set for the patterns (Cuddihy at col. 4, lines 32-59);
d.	calculating the probability of the cause of the previous event for the set of data elements matching the key value set (Danielson at paras. 0048-49)28; and
e.	generating a first level of a cause index for the cause of the previous event, wherein the first level includes at least one of the patterns and the probability.  Danielson at paras. 0048-49.29
In regards to claim 24, Danielson in view of Cuddihy discloses the computer program product of claim 15, wherein a pattern from the group of patterns is indexed by more than one of the cause indices.  Danielson at paras. 0049-50, 0056.30
In regards to claim 25, Danielson in view of Cuddihy discloses the computer program product of claim 19, wherein the multi-level cause index comprises two one level index items.  Danielson at paras. 0048-49.31

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent Pub 2011/0154117) (Danielson) of record, in view of Cuddihy et al. (US Patent 5,463,768) (Cuddihy), further in view of Subramanian et al. (US Patent Pub 2007/0276631) (Subramanian) of record.
In regards to claim 14, Danielson in view of Cuddihy discloses the system of claim 8, but does not expressly disclose wherein the received set of data elements comprises test data.  
Subramanian discloses a system and method for assembling a database of causal ladders, which include event occurrences and their correlation to a particular system issue.  Subramanian at para. 0008.  The causal ladders enable a root cause of a potential failure to be identified.  The causal ladders are built on top of a stochastic model based on data from previous failures.  Additionally, the model can continually receive new training information, which allows the causal ladders to be refined with respect to current failure information.  Subramanian at para. 0030.  Thus, Subramanian discloses a data set that is test data or training data.
Danielson, Cuddihy, and Subramanian are analogous art because they are both directed to the same field of endeavor of identifying causes in event data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Danielson in view of Cuddihy by adding the feature of wherein the received set of data elements comprises test data, as disclosed by Subramanian.
The motivation for doing so would have been to allow for further refinement of the patterns in Danielson.  Subramanian at para. 0030.  This is in line with what is desired by Danielson, which is to further improve the pattern associations.  Danielson at para. 0048.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12, 14-19, and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-12 of copending Application No. 16/507,136. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same, except for small differences as a result of the differently claimed embodiments as shown in the table below.  Independent claims are compared in the table below.  Differences are shown in bold.  The dependent claims are essentially the same where claims 9-12 and 14 of the instant application correspond to claims 2-5 and 7, respectively, and claims 16-19 and 21-25 of the instant application correspond to claims 2-5 and 8-12, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/507,136
16/157,831
1.  A method, implemented by a computer processor, of determining causes, comprising:

     

(1)	receiving a set of data elements and causes contributing to an event;
(2)           calculating a similarity degree between the received set of data elements and a group of patterns, wherein the group of patterns comprises historical sets of data elements indexed by cause indices, and wherein each of the cause indices comprises:
                 (A)          a cause of a previous event;
                 (B)           patterns, from the group of patterns, the contributed to the previous event;
                   (C)         a key value set comprising common values from the patterns; and
                   (D)         a probability of the cause of the          previous event for a set of data elements matching the key value set;
(3)                determining, based on the similarity degree, that the received set of data elements matches a pattern from the group of patterns; and

 (4)	retrieving, from the cause indices, causes indexed with the matching pattern and respective probabilities of the retrieved causes; 
(5)	ranking the retrieved causes according to respective probabilities; and
(6)            selecting, based on the respective probabilities, a cause of the event from the retrieved causes.
8.  A system, comprising:
     a.  a memory; and
     b.  a processor communicatively coupled to the memory, wherein the processor is configured to:

(1)	receive a set of data elements contributing to an event;
(2)           calculate a similarity degree between the received set of data elements and a group of patterns, wherein the group of patterns comprises historical sets of data elements indexed by cause indices, and wherein each of the cause indices comprises:
               (A)          a cause of a previous event;
               (B)          patterns, from the group of patterns, that contributed to the previous event;
               (C)          a key value set comprising common values from the patterns; and
               (D)          a probability of the cause of the previous event for a set of data elements matching the key value set;
(3)                determine, based on the similarity degree, that the received set of data elements matches a pattern from the group of patterns;

(4)                retrieve, from the cause indices, causes indexed with the matching pattern and respective probabilities of the retrieved causes; 
(5)	rank the retrieved causes according to the respective probabilities; and
(6)           select, based on the respective probabilities, a cause of the event form the retrieved causes.
1.  A method, implemented by a computer processor, of determining causes, comprising:

     


(1)	receive a set of data elements and causes contributing to an event;
(2)           calculating a similarity degree between the received set of data elements and a group of patterns, wherein the group of patterns comprises historical sets of data elements indexed by cause indices, and wherein each of the cause indices comprises:
                 (A)          a cause of a previous event;
                 (B)           patterns, from the group of patterns, the contributed to the previous event;
                   (C)         a key value set comprising common values from the patterns; and
                   (D)         a probability of the cause of the          previous event for a set of data elements matching the key value set;
(3)                determining, based on the similarity degree, that the received set of data elements matches a pattern from the group of patterns; and

 (4)	retrieving, from the cause indices, causes indexed with the matching pattern and respective probabilities of the retrieved causes; 
(5)	ranking the retrieved causes according to respective probabilities; and
(6)            selecting, based on the respective probabilities, a cause of the event from the retrieved causes.
15.  A computer program product for determining causes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method, the method comprising:
(1)	receiving a set of data elements and causes contributing to an event;
(2)           calculating a similarity degree between the received set of data elements and a group of patterns, wherein the group of patterns comprises historical sets of data elements indexed by cause indices, and wherein each of the cause indices comprises:
                 (A)          a cause of a previous event;
                 (B)           patterns, from the group of patterns, the contributed to the previous event;
                   (C)         a key value set comprising common values from the patterns; and
                   (D)         a probability of the cause of the          previous event for a set of data elements matching the key value set;
(3)                determining, based on the similarity degree, that the received set of data elements matches a pattern from the group of patterns; and

 (4)	retrieving, from the cause indices, causes indexed with the matching pattern and respective probabilities of the retrieved causes; 
(5)	ranking the retrieved causes according to respective probabilities; and
(6)            selecting, based on the respective probabilities, a cause of the event from the retrieved causes.



Response to Amendment
Rejection of Claim 21 under 35 U.S.C 112(b)
Applicant’s amendment to claim 21 is acknowledged.  However, new issues were created by Applicant’s amendments as set forth in the rejections above.  Consequently, the rejection to claim 21 under 35 U.S.C. 112(b) is maintained.

Response to Arguments
Rejection of claims 8-13 and 15-21 under 35 U.S.C. 102(a)(1)
Claims 13 and 20 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 8-12, 15-19, and 21 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Danielson does not expressly disclose “a key value set comprising common values from the patterns” as recited in amended claims 8 and 15.  Consequently, the rejection to claims 8-12, 15-19, and 21 under 35 U.S.C. 102(a)(1) is withdrawn.
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Cuddihy, which discloses a system and method for determining a cause of a problem.  The system utilizes case sets of patterns having common components (i.e., key value set). 

Rejection of claim 14 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 14 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 8, which are addressed above.  Consequently, claim 14 remains rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Provisional rejection of Claims 8-21 for nonstatutory double patenting
Claims 13 and 20 are cancelled rendering their rejections moot.
Applicant requests the rejection be held in abeyance.  Consequently, the provisional rejection of claims 8-12, 14-19, and 21 for nonstatutory double patenting is maintained and claims 22-25 are now rejected as set forth above.      

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Cuddihy et al (US Patent 5,463,768) discloses a system and method for analyzing error logs to determine causes of events with grouping log entries by cases of common attributes.
Groen et al. (US Patent Pub 2003/0070108) discloses a system and method for a common cause failure module for risk assessment.
Unkle et al. (US Patent 6,615,367) discloses a system and method for diagnosing faults in a complex system.
Kosche et al. (US Patent Pub 2007/0043531) discloses a system and method for identifying causes of hardware events.
Barras (US Patent Pub 2008/0126858) discloses a system for data visualization for diagnosting computer systems.      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


	
	


    
        
            
        
            
    

    
        1 A log is analyzed to determine patterns to be searched (i.e., receiving a set of data elements contributing to an event)..
        2 Matching is performed (i.e., calculate a similarity degree) between a received pattern and the patterns in the pattern association (i.e., patterns in the index).
        3 Pattern associations include a list of patterns indexed by causes.
        4 Problem/known Cause
        5 Patterns associated with the cause.
        6 A probability is generated that the cause is associated with the patterns.
        7 The log file is analyzed to determine if any of the patterns match existing patterns.
        8 Possible causes associated with matching patterns are conveyed to the user.  
        9 Causes are ranked in order of likelihood (i.e. probability).
        10 Selected causes are identified and presented to the user (i.e., selected).
        11 Patterns and their causes are ranked by likelihood/probability.  After a match is found, the highest X number of patterns and their associated causes are returned to the user (i.e., displayed …)
        12 New patterns are matched to existing patterns to determine a substantial match (i.e., above a threshold)  
        13 Not meeting a first threshold similarity degree is interpreted as not matching a first of the many stored patterns.
        14 Meeting a second threshold similarity degree is interpreted as matching a particular pattern.
        15 Patterns are stored in a network where problems having one or more patterns, are associated with one or more causes.  Since the association is one to many (i.e., one problem to many causes), then the network is interpreted as a multi-level index as described in the specification, where a cause is associated with a plurality of value sets (i.e., patterns).
        16 A log is analyzed to determine patterns to be searched (i.e., receiving a set of data elements contributing to an event)..
        17 Matching is performed (i.e., calculate a similarity degree) between a received pattern and the patterns in the pattern association (i.e., patterns in the index).
        18 Pattern associations include a list of patterns indexed by causes.
        19 Problem/known Cause
        20 Patterns associated with the cause.
        21 A probability is generated that the cause is associated with the patterns.
        22 The log file is analyzed to determine if any of the patterns match existing patterns.
        23 Possible causes associated with matching patterns are conveyed to the user.  
        24 Causes are ranked in order of likelihood (i.e. probability).
        25 Selected causes are identified and presented to the user (i.e., selected).
        26 The pattern associations can be updated (i.e., added to, modified, etc) with new patterns based on how well the new pattern matches existing patterns and user feedback.
        27 Patterns categorized in case sets have common blocks identified. The remaining parts of the patterns are still indexed in the case set (i.e., candidate value set).
        28 Probability is stored for every cause and pattern.
        29 The pattern association (i.e., cause indices) comprises a network of nodes representing problems, patterns, and an association with causes and probabilities with the one or more causes.
        30 Possible causes associated with matching patterns are conveyed to the user.  
        31 Patterns are stored in a network where problems having one or more patterns, are associated with one or more causes.  Since the association is one to many (i.e., one problem to many causes), then the network is interpreted as a multi-level index as described in the specification, where a cause is associated with a plurality of value sets (i.e., patterns).